The parties cross-appeal from an order of the Family Court, Westchester County (Coppola, J.), entered April 21, 1980, which, after a hearing, inter alia, denied the father’s application for a change of custody. Case remitted to the Family Court, Westchester County, for a hearing consistent herewith, to be held with all convenient speed, and appeal held in abeyance in the interim. As a result of the lengthy delay between the time of the hearing conducted by the Family Court and the present time, and the unusual circumstances involved in the instant matter, we find that a further hearing is warranted to supplement the current record. The hearing should be limited to events occurring subsequent to the conclusion of the prior hearing (Dec., 1979), which are relevant to the change of custody application. The Family Court should be careful to prevent a rehashing of the present record, and is directed to report on recent circumstances, especially those which affect the fitness of either parent. The present Law Guardian of the children, appointed by this court’s order dated April 13, 1981, shall continue his representation during this hearing. Gulotta, J.P., Cohalan, O’Connor and Thompson, JJ., concur.